Citation Nr: 1107740	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  04-43 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for a service-connected 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1981 to September 
1991.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2009, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The Veteran demonstrated a Level I hearing acuity in both ears at 
March 2003 and March 2010 VA audiological examinations.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral hearing 
loss disability have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

Most recently, in December 2009, the Board remanded the case to 
the RO via the Appeals Management Center (AMC) for further 
development and readjudication of the Veteran's claim.  
Specifically, the Board ordered the AMC to schedule the Veteran 
for a VA examination in order to determine the severity of his 
bilateral hearing loss disability.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board must 
ensure compliance.  However, only substantial compliance, not 
strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  VA afforded the Veteran with an adequate medical 
examination in March 2010.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the December 2010 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In multiple correspondences, the RO/AMC generally advised the 
Veteran of what the evidence must show to establish entitlement 
to an increased evaluation for his service-connected bilateral 
hearing loss disability, including specific notification of the 
rating criteria under Diagnostic Code 6100, and described the 
types of lay and medical evidence that the Veteran should submit 
in support of his claim.  The RO/AMC also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The VCAA notice 
letters also addressed the elements of degree of disability and 
effective date.  As part of that notice, the RO told the Veteran 
that disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice letters.  
Those documents informed the Veteran of the necessity of 
providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disabilities and the effect that worsening has on the Veteran's 
employment.  The letters also notified the Veteran that, should 
an increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and included 
examples of pertinent medical and lay evidence that the Veteran 
may submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  Finally, the 
RO also provided the specific criteria required to establish 
entitlement to an increased rating found in Diagnostic Code 6100.  

The Board further notes that the Veteran was provided with a copy 
of the May 2003 rating decision, the November 2004 statement of 
the case, the Board's November 2007 and December 2009 remands, 
and the June 2008, July 2008, and December 2010  supplemental 
statements of the case, which cumulatively included a discussion 
of the facts of the claim, notification of the basis of the 
decision, a description of the pertinent laws and regulations, 
and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in March 2003 
and March 2010; obtained the Veteran's VA and private treatment 
records to the extent possible; and associated the Veteran's 
service treatment records and hearing transcript with the claims 
file.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, as 
they were predicated on a full reading of the Veteran's claims 
file.  All examinations included the Veteran's subjective 
complaints about his disability and the objective findings needed 
to rate the disability. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2010). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The Veteran seeks a compensable evaluation for his service-
connected bilateral hearing loss disability.  The Board initially 
notes that the record contains no evidence of complete deafness 
in either ear.  Indeed, at a March 2003 compensation and pension 
examination, the Veteran exhibited puretone thresholds as 
follows: 10 decibels (dB) at 500 Hertz (Hz), 5 dB at 1000 Hz, 5 
dB at 2000 Hz, 20 dB at 3000 Hz, and 65 dB at 4000 Hz with a 
puretone threshold average of 23.75 dB and a speech recognition 
score of 96 percent for the right ear and 5 dB at 500 Hz, 5 dB at 
1000 Hz, 60 dB at 2000 Hz, 65 dB at 3000 Hz, and 60 dB at 4000 Hz 
with a puretone threshold average of 47.5 dB and a speech 
recognition score of 92 percent for the left ear.  Then, at his 
March 2010 compensation and pension examination, the Veteran 
exhibited puretone thresholds as follows: 20 dB at 500 Hz, 20 dB 
at 1000 Hz, 10 dB at 2000 Hz, 50 dB at 3000 Hz, and 75 dB at 4000 
Hz with a puretone threshold average of 38.75 dB and a speech 
recognition score of 96 percent for the right ear and 15 dB at 
500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 65 dB at 3000 Hz, and 
70 dB at 4000 Hz with a puretone threshold average of 38.75 dB 
and a speech recognition score of 94 percent for the left ear   

Under the guidelines set forth in 38 C.F.R. § 4.85, the March 
2003 and March 2010 audiometric results reveal that the Veteran 
demonstrated a Level I hearing acuity in both ears during the 
entire appeal period.  Thus, Table VII (Diagnostic Code 6100) 
provides a zero percent disability rating for the hearing 
impairment demonstrated at those examinations for the entire 
appeal period.  38 C.F.R. § 4.85 (2010).  Additionally, the Board 
notes that the audiometric test results from the audiological 
examinations did not show an exceptional pattern of hearing 
impairment for either ear. 

Based on the foregoing, the Board finds that the Veteran's 
bilateral hearing loss disability most closely approximates the 
criteria for the currently assigned noncompensable disability 
rating under Diagnostic Code 6100 throughout the entire appeal 
period, and entitlement to a compensable rating for a bilateral 
hearing loss disability is denied on a schedular basis.

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his bilateral hearing loss disability alone has caused 
marked interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  The Board also finds that 38 C.F.R. § 3.324 is not 
for application because the Veteran has been service-connected 
for several disabilities that have been assigned compensable 
disability ratings.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue. The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for a service-connected 
bilateral hearing loss disability is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


